Citation Nr: 0112541	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder as secondary to service-connected 
bilateral knee disabilities.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder as secondary to service-connected bilateral 
knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1977 to March 
1977.



The claims file contains a report of a March 2000 decision 
wherein the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for bilateral ankle and 
back disorders as secondary to service-connected bilateral 
knee disabilities.

The current appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  

The RO denied entitlement to service connection for bilateral 
ankle and back disorders as secondary to service-connected 
bilateral knee disabilities.

The record shows that the RO has simply readjudicated the 
appellant's claims of entitlement to service connection for 
bilateral ankle and back disorders as secondary to service-
connected bilateral knee disabilities without addressing the 
issue of whether he had submitted new and material evidence 
to reopen these previously denied claims.

In this regard, the Board notes that in accordance with the 
United States Court of Appeals for Veterans Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), it is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  

Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for bilateral 
ankle and back disorders as secondary to service-connected 
bilateral knee disabilities which was previously denied by 
the Board in March 2000.

In light of the above, the Board has recharacterized the 
issues reported on the title page of this decision to account 
for the new and material requirement.


FINDINGS OF FACT

1.  In March 2000 the Board denied entitlement to service 
connection for bilateral ankle and back disorders as 
secondary to service-connected bilateral knee disabilities.

2.  The evidence submitted since the March 2000 Board 
decision bears directly and substantially upon the issues at 
hand, and because it is neither duplicative or cumulative, 
and is significant, it must be considered in order to fairly 
decide the merits of the claims.

3.  The probative evidence of record reasonably sustains that 
the veteran's service-connected bilateral knee disabilities 
have caused a worsening of his bilateral ankle and back 
disorders.


CONCLUSIONS OF LAW

1.  Evidence received since the March 2000 determination 
wherein the Board denied entitlement to service connection 
for bilateral ankle and back disorders as secondary to 
service-connected bilateral knee disabilities is new and 
material, and the veteran's claims for those benefits are 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).

2.  A bilateral ankle disorder is aggravated by service-
connected bilateral knee disabilities.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107);  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  A back disorder is aggravated by service-connected 
bilateral knee disabilities.  VCAA of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the March 2000 
decision wherein the Board denied entitlement to service 
connection for bilateral ankle and back disorders as 
secondary to service-connected bilateral knee disabilities is 
summarized in pertinent part below.

The service medical records disclosed no evidence of back or 
ankle disorders.

A March 1998 private medical statement from a podiatrist 
shows the veteran reported he had pain in both ankles, and 
that his complaints of arthralgia in the ankles were directly 
related to his knee problems.  An antalgic gait with a slight 
turned out foot position, right greater than left, was noted.  
The physician related this condition, stemming from the knee 
problem, to the ankle problems.

A May 1998 VA examination report shows the diagnoses included 
chronic sprain syndrome of the ankles related to pes planus.

An August 1998 VA examination report shows the veteran 
complained of chronic ankle pain.  The examiner opined that 
his ankle and foot problems did not have any relationship to 
his service-connected bilateral knee disabilities.  

He indicated that the veteran's mild congenital bilateral 
metatarsus varus with a roller top talus of the right ankle 
was congenital in nature.  He also indicated that his mild 
ankle synovitis was probably secondary to obesity.  Ankle and 
foot problems did not appear to be related to military 
service, according to the examiner.


The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1999, a transcript of which has been 
associated with the claims file.  He testified that a private 
physician had related his bilateral ankle and back disorders 
to his service-connected bilateral knee disabilities.

The record showed that service connection has been granted 
for internal derangement of the right knee with anterior 
cruciate and collateral ligament laxity and subpatellar 
chondromalacia, rated as 30 percent disabling; subpatellar 
chondromalacia of the left knee, rated as 20 percent 
disabling; gastritis, rated as 10 percent disabling; and 
arthralgia of the right hip, rated as noncompensable.  The 
combined evaluation is 50 percent (Bilateral factor 
considered).

The evidence associated with the claims file subsequent to 
the March 2000 decision wherein the Board denied entitlement 
to service connection for bilateral ankle and back disorders 
as secondary to service-connected bilateral knee disabilities 
is reported in pertinent part below.

Associated with the claims file was a letter dated in April 
2000 from a private physician at a clinic with orthopedics as 
its specialty.  He advised that the veteran had been under 
treatment at the clinic.  The veteran had injured his right 
knee while in service in 1977.  He subsequently developed 
left knee symptoms secondary to over compensation and 
currently had a left knee meniscal tear.  He also had 
developed a lower back pain and ankle pain which had been 
chronic in nature, and debilitating for him.  Although it was 
not probable that his knees were the cause of his ankle and 
particularly, his lower back pain, they had likely aggravated 
his symptoms secondary to the antalgic gait secondary to his 
knee pain.

VA conducted a special orthopedic examination of the veteran 
in June 2000.  The examination concluded in diagnoses of 
chronic lumbosacral strain syndrome with constant low back 
pain...with minimal degenerative changes noted on x-ray and 
minimal sclerotic changes in the left sacroiliac joint; and 
chronic sprain syndrome of each ankle with normal range of 
motion, but with pain on the extremes of valgus and varus 
stress, with negative findings on x-ray.  

The examiner opined that he did not agree that there is any 
relation or connection between the service-connected knee 
injuries and the complaints of low back pain and bilateral 
ankle pain.


Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

Secondary Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The Board is of the opinion that the new duty to assist has 
expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. February 22, 2001).

In this case the Board finds that the appellant is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  VA has already met all obligations to the 
appellant under this new law.  Moreover, the appellant has 
been afforded the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.  In 
view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of the appellant's 
claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this regard, the appellant has not placed VA on notice of 
any outstanding evidence that could plausibly be new and 
material.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).

In addition, by virtue of the RO's notices and rating 
determination, including the Statement of the Case issued 
during the pendency of the appeal, the appellant was given 
adequate notice of the pertinent regulations pertaining to 
his claims for service connection for bilateral ankle and 
back disorders as secondary to his service-connected 
bilateral knee disabilities.  

He was also given the opportunity to present argument and 
evidence in support of his claims, and the record shows that 
he did in fact present contentions and evidence.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat 2096, 2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).

The Board notes that the appellant was not given notice of 
the provisions pertaining to providing new and material 
evidence, as it appears that the RO adjudicated the claims on 
the merits.  However, although the RO considered and denied 
the appellant's claims on the merits, the appellant has not 
been prejudiced by the decision and resulting lack of notice 
pertaining to new and material evidence.  In adjudicating the 
claims on the merits, the RO accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances, as will be established in the discussion 
below.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence

The appellant seeks to reopen his claims of entitlement to 
service connection for bilateral ankle and back disorders as 
secondary to his service-connected bilateral knee 
disabilities.  When a claim is finally denied by the Board, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not cumulative of evidence previously of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence includes a 
private medical opinion favorable to the appellant's claims.  
The private medical specialist expressed the opinion that 
while there was no direct causal relationship between the 
veteran's bilateral ankle and back disorders and his service-
connected bilateral knee disabilities, he did opine that the 
service-connected disabilities aggravated the bilateral ankle 
and back disorders.

This private medical opinion is new and not duplicative as an 
opinion of such nature was not previously of record and did 
not duplicate evidence previously of record.  There is also a 
VA medical opinion directly addressing the veteran's claims.  
These opinions bear directly and substantially upon the 
specific issue being considered in this case because they 
address the etiology of the veteran's bilateral ankle and 
back disorders.  Such evidence is significant and must be 
considered in order to fairly decide the merits of claims.

As new and material evidence has been submitted to reopen the 
appellant's claims of entitlement to service connection for 
bilateral ankle and back disorders as secondary to his 
service-connected bilateral knee disabilities, the Board's 
analysis must proceed to an evaluation of the claims on the 
merits.

Service Connection for bilateral ankle 
and back disorders as secondary to 
service-connected bilateral knee 
disabilities.

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should be applied in favor of the appellant.  See 
Gilbert, supra.




In this regard, the record shows that a VA medical specialist 
opined that there was no relationship between the veteran's 
bilateral ankle and back disorders and his service-connected 
bilateral knee disabilities.  Such opinion has previously 
been expressed.  However, a private medical specialist has 
opined that while he agrees there is no direct causal 
relationship between the veteran's bilateral ankle and back 
disabilities and his service-connected bilateral knee 
disabilities, he is of the opinion that the service-connected 
bilateral knee disabilities have likely aggravated his 
bilateral ankle and back disorders secondary to the antalgic 
gait secondary to bilateral knee pain.  This private 
physician is eminently familiar with the veteran's medical 
history as the veteran is his patient.

As the Board noted earlier, the pertinent governing criteria 
in this case provide three avenues of approach for secondary 
service connection.  Service connection may be granted for a 
disorder that is proximately due to, the result of, or 
aggravated by a service-connected disability.  

Both the VA and private medical specialists have discounted 
any direct causal relationship; however, the private medical 
specialist has linked the veteran's bilateral ankle and back 
disorders to his service-connected bilateral knee 
disabilities on the basis of aggravation, a qualifying basis 
with application of the pertinent governing criteria.  It is 
well to note that the VA examiner did not address aggravation 
in rendering his opinion.

For these reasons, the Board finds that the evidence with 
respect to the appellant's claims is in equipoise; therefore, 
the benefit of the doubt rule must be applied in favor of the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board concludes that the veteran's bilateral 
ankle and back disorders are aggravated by his service-
connected bilateral knee disabilities, thereby providing a 
basis upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  Gilbert, supra; 
VAOPGCPREC 19-97.


ORDER

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
bilateral ankle and back disorders as secondary to service-
connected bilateral knee disabilities, the claims are 
reopened.

Entitlement to service connection for a bilateral ankle 
disorder as secondary to service-connected bilateral knee 
disabilities is granted.

Entitlement to service connection for a back disorder as 
secondary to service-connected bilateral knee disabilities is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

